DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed July 25, 2022.  Claim 8 has been amended.  Claims 9 and 10 have been cancelled.  Claims 11-16 are newly added.  Claims 1-7 remain withdrawn.  

This application is in condition for allowance except for the presence of claims 1-7 directed to inventions non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Claims 8 and 11-16 are currently pending and are allowable.

	This application is a continuation of PCT/CN2019/120719, filed November 25,
2019, which claims priority to Chinese Application No. CN201910293167.4, filed April 12,
2019.

Withdrawal of Rejections:

	The rejection of claims 8-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is University of Heilongjiang (IDS; CN103695362, Published 2015 – English translation provided and referenced hereafter).	
University of Heilongjiang teaches Bacillus thuringiensis strain HLJ-66, which has insecticidal activity, including against lepidopteran pests such as diamond back moths (Abs.).  
However, University of Heilongjiang do not teach the Bacillus thuringiensis strain novonest4 (CCTCC Accession No. M2018443), or a method of using this strain for degrading carbendazim.  These limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 8 and 11-16 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653